
	

114 HR 3775 IH: Pay Down the Debt Act of 2015
U.S. House of Representatives
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3775
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2015
			Mr. Peters introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to provide for a debt stabilization process, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Pay Down the Debt Act of 2015. 2.Debt stabilization process (a)In generalThe Congressional Budget Act of 1974 is amended by inserting after title V the following:
				
					VIDebt stabilization
						601.Debt stabilization process
 (a)Budget targetsThe budget target— (1)for fiscal year 2017 is a ratio of debt held by the public to the estimated gross domestic product (GDP) of the United States that is lower than the ratio in fiscal year 2016; and
 (2)for a fiscal year after fiscal year 2017 is a ratio of debt held by the public to the estimated gross domestic product (GDP) of the United States that does not exceed the ratio in the prior fiscal year.
 (b)ReportsDuring January of each calendar year beginning in 2015, the Director of the Office of Management and Budget shall report to the President and the Director of the Congressional Budget Office shall report to Congress whether the projected debt held by the public-to-GDP ratio will exceed the prior fiscal year’s ratio in any of the five ensuing fiscal years.
 (c)President’s budgetIf the report of the Director of the Office of Management and Budget indicates that for any of fiscal years 2017 through 2025 the ratios set forth in subsection (a)(1) or (a)(2) will be exceeded, then the budget submission of the President under section 1105(a) of title 31, United States Code, for that fiscal year shall include legislative recommendations that achieve the applicable budget targets set forth in subsection (a).
							(d)Congressional action
 (1)In generalIf the report of the Director of the Congressional Budget Office under subsection (b) indicates that for any of fiscal years 2017 through 2025, the ratios set forth in subsection (a)(1) or (a)(2) will be exceeded, then the concurrent resolution on the budget for that fiscal year shall include stabilization instructions pursuant to section 310 directing committees of the House of Representatives and the Senate to determine and recommend changes in laws within their jurisdictions that achieve the budget targets set forth in subsection (a).
 (2)Point of orderIt shall not be in order in the House of Representatives or the Senate to consider any concurrent resolution on the budget, or amendment thereto or conference report thereon, that fails to include directions to committees sufficient to achieve the budget targets set forth in subsection (a).
 (3)Discretionary spending limitsAny changes in the discretionary spending limits set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 contained in any stabilization legislation referred to in this subsection shall not be considered to be extraneous matter for purposes of section 313.
								(e)Enforcing stabilization requirement
 (1)In generalIf, in any calendar year in which the debt stabilization process has been triggered under subsection (d), Congress has not agreed to stabilization legislation and transmitted such legislation to the President, it shall not be in order in the House of Representatives or the Senate to consider any bill or joint resolution, or amendment thereto or conference report thereon, providing a net increase in mandatory budget authority or a net decrease in revenues.
								(2)Point of order in House of Representatives
 (A)In generalIt shall not be in order in the House of Representatives to consider a rule or order that waives the application of paragraph (1).
 (B)Disposition if point of orderAs disposition of points of order under paragraph (1), the Chair shall put the question of consideration with respect to the proposition that is subject to the points of order.
 (C)DebateA question of consideration under this paragraph shall be debatable for ten minutes by each Member initiating a point of order and for ten minutes by an opponent on each point of order, but shall otherwise be decided without intervening motion except one that the House adjourn or that the Committee of the Whole rise, as the case may be.
 (D)AmendmentsThe disposition of the question of consideration under this paragraph with respect to a bill or resolution shall be considered also to determine the question of consideration under this paragraph with respect to an amendment made in order as original text.
 (3)SenateParagraph (1) may be waived or suspended in the Senate only by three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of the Members, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised under paragraph (1).
								(f)Suspension during low growth
 (1)In generalThe requirements of this title for any fiscal year shall be suspended— (A)if the Secretary of the Treasury notifies the President and each House of Congress and publishes in the Federal Register that the estimated real gross domestic product of the United States for the calendar year during which such fiscal year begins would exceed the real gross domestic product of the prior calendar year by less than one percent; or
 (B)upon the enactment of a joint resolution stating that the stabilization legislation would cause or exacerbate an economic downturn.
 (2)ExceptionThis subsection shall not apply to the reporting requirements set forth in subsection (b). (3)End of suspensionIn the event of a suspension of the requirements of this title under paragraph (1) or (2), then, effective with regard to the first fiscal year beginning at least 6 months after the notification by the Secretary of the Treasury or the enactment of the joint resolution, as applicable, such suspension is no longer in effect.
								602.Consideration of alternative proposals
 (a)Introduction of alternative proposalIf, in any calendar year in which the debt stabilization process has been triggered by a report by the Director of the Congressional Budget Office under section 601(b), Congress has not agreed to a congressional resolution on the budget by June 15 that meets the requirements of section 601, then any Member of the House of Representatives or the Senate may introduce a bill to provide for changes in law sufficient to achieve the applicable budget target set forth in section 601(a). Such bill shall have the following long title: To stabilize the debt pursuant to section 602 of the Congressional Budget Act of 1974..
 (b)CBO estimateUpon the introduction of a bill referred to in subsection (a), the Director of the Congressional Budget Office shall prepare and submit to the appropriate committees of the House of Representatives and the Senate, as applicable, a cost estimate of that bill for the time period described in section 601(b).
							(c)Expedited consideration
 (1)Required cosponsorshipAny bill introduced pursuant to subsection (a)— (A)in the House of Representatives shall receive expedited consideration pursuant to paragraph (2) if such bill has not less than 50 cosponsors; or
 (B)in the Senate shall receive expedited consideration pursuant to paragraph (2) if such bill has not less than 10 cosponsors.
									(2)Consideration in the House of Representatives
 (A)Referral and reportingAny committee of the House of Representatives to which a bill produced pursuant to paragraph (1) is referred shall report it to the House without amendment not later than the third legislative day after the date of its introduction. If a committee fails to report the bill within that period or the House has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, such committee shall be automatically discharged from further consideration of the bill and it shall be placed on the appropriate calendar.
 (B)Proceeding to considerationNot later than 3 legislative days after the bill referred to in paragraph (1) is reported or a committee has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the bill in the House. Such a motion shall be in order only at a time designated by the Speaker in the legislative schedule within two legislative days after the day on which the proponent announces an intention to the House to offer the motion provided that such notice may not be given until such bill is reported or a committee has been discharged from further consideration thereof. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to that special message. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (C)ConsiderationIf the motion to proceed is agreed to, the House shall immediately proceed to consider the bill referred to in paragraph (1) in the House without intervening motion. Such bill shall be considered as read. All points of order against such bill and against its consideration are waived. The previous question shall be considered as ordered on such bill to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the bill. A motion to reconsider the vote on passage of such bill shall not be in order.
									(3)Consideration in the Senate
 (A)Committee actionThe appropriate committees of the Senate shall report without amendment the bill referred to in paragraph (1) not later than the third session day after introduction. If a committee fails to report such bill within that period or the Senate has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, the Committee shall be automatically discharged from further consideration of such bill and it shall be placed on the appropriate calendar.
 (B)Motion to proceedNot later than 3 session days after the bill referred to in paragraph (1) is reported in the Senate or the committee has been discharged thereof, it shall be in order for any Senator to move to proceed to consider such bill in the Senate. The motion shall be decided without debate and the motion to reconsider shall be deemed to have been laid on the table. Such a motion shall not be in order after the Senate has disposed of a prior motion to proceed with respect to such bill.
 (C)ConsiderationIf a motion to proceed to the consideration of the bill referred to in paragraph (1) is agreed to, the Senate shall immediately proceed to consideration of such bill without intervening motion, order, or other business, and such bill shall remain the unfinished business of the Senate until disposed of. Consideration on the bill in the Senate under this subsection, and all debatable motions and appeals in connection therewith, shall not exceed 10 hours equally divided in the usual form. All points of order against such bill or its consideration are waived. Consideration in the Senate on any debatable motion or appeal in connection with such bill shall be limited to not more than 1 hour. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit such bill is not in order. A motion to reconsider the vote by which such bill is agreed to or disagreed to is not in order.
 (4)Amendments prohibitedNo amendment to, or motion to strike a provision from, a bill referred to in paragraph (1) considered under this section shall be in order in either the Senate or the House of Representatives.
 (5)Coordination with action by other houseIf, before passing the bill referred to in paragraph (1), one House receives from the other a bill— (A)the bill of the other House shall not be referred to a committee; and
 (B)the procedure in the receiving House shall be the same as if no such bill had been received from the other House until the vote on passage, when the bill received from the other House shall supplant such bill of the receiving House.
 603.DefinitionAs used in this title, the term stabilization legislation means any legislation designated in the text as stabilization legislation which the chairman of the Committee on the Budget of the House of Representatives or the Senate certifies would reduce the deficit or debt held by the public below the levels required by this title..
 (b)Conforming amendmentThe table of contents of the Congressional Budget Act of 1974 is amended by inserting after the items relating to title V the following:
				
					
						Title VI—Debt stabilization
						Sec. 601. Debt stabilization process.
						Sec. 602. Consideration of alternative proposals.
						Sec. 603. Definition..
			
